Rost, J.,

delivered the opinion of the court.
*481The plaintiffs, upon the oath of their agent, that the defendants owed them the sum of seven thousand dollars,
and that the'said defendants resided permanently out of the state, sued out a writ of attachment under which certain moveables of the defendants were attached.
The defendants came into court and took a rule upon the plaintiffs to show cause why the attachment should not be dissolved, on the ground that the sum claimed by the plaintiffs was not due as alleged, and on several other grounds not necessary to mention. It appeared on the trial of the rule, .that the sum claimed was made up of several promissory notes, the greater part of which were not due at the time the suit was instituted. The District Court dissolved the attachment upon all the notes not due, and the plaintiffs appealed.
They can receive no relief from us, and had no reasonable grounds to expect it. The act of 1826 has prescribed the affidavit necessary in all cases where the debt is not yet due. The plaintiffs have failed to bring themselves within the provisions of that statute.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.